DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 26 July 2021.  The present application claims 1, 11, 14, 17, 22, 23, 36-38, 44, 47, 52 & 53, submitted on 26 July 2021 are pending. Applicants’ cancelation of claims 2-10, 12, 13, 15-16, 18-21, 24-35, 39-43, 45, 46, 48-51, 54-67, 71, 72, 74-77, 79 & 81-94 indicated on 26 July 2021 has been acknowledged. 

Allowable Subject Matter
The indicated allowability of claim 92 & 93 is withdrawn in view of the newly discovered reference(s) to Sinclair (U.S. Pub. No. 2014/0021204).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 14, 17, 22, 23, 36-38, 44, 47, 52, 53 & 94, are rejected under 35 U.S.C. 103 as being unpatentable over Weishaw (U.S. Pat. No. 6,508,751) in view of Machery (U.S. Patent No. 6,902,103) further in view of Sinclair (U.S. Pub. No. 2014/0021204).
Regarding claim 1, 22, 36 & 52 Weishaw discloses a system (10) for creating a fold line (108) in a substrate (100), the system (10) comprising creasing module (30) including a die (18), a counter die (20), and a compression mechanism (21; 22; 54; 56; also see Column 4 line 14-27), said creasing module (30) adapted to impress at least one crease line (107) onto the substrate (100) by compressing the substrate (100) between said die (18) and counter die (20) by means of said compression mechanism (21; 22; 54; 56) and a cutting module (62) adapted to make at least one cut in the substrate (100) along said crease line, said at least one cut having a depth less than a thickness of the substrate at said crease line (see Column 4, line 42-49; reference Figures 5 & 7).
Weishaw discloses all of the elements of the current invention as stated above except for the explicit disclosure of the range of depth at which the cutting module cuts the substrate at the crease line.
Machery discloses a system (see Figure 4) for creating a fold line (12) in a substrate (10) comprising a cutting module (50) adapted to make at least one cut in the substrate (10) with a depth that ranges of 5% to 70% of said thickness of the substrate (10) at said crease line (see Column 3, line 22-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Wishaw to incorporate the disclosure of Machery to cut the substrate at the crease line at a range of 5% to 70% of the thickness of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Weishaw in view of Machery discloses all of the elements of the current invention as stated above except for the explicit disclosure of a cutting module that includes a laser module.
	Sinclair discloses (see Figure 2 and Figure 3) a method of constructing a carton (3) comprised of a plurality of weakened lines created by a cutting system that includes a laser (see Paragraph 0031 and Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Weishaw in view of Machery to incorporate the disclosure of Sinclair to create a plurality of weakened lines utilizing a laser cutting system. Doing so would enable a user to cut 
Regarding claim 11, Weishaw discloses wherein said creasing module (30) forms part of a creasing station (see Figure 3), and said cutting module (62) forms part of a cutting station (see Figure 3), the system further comprising a conveyance mechanism (see Column 3, line 32-33) adapted to convey the substrate (10) from said creasing station to said cutting station while the substrate remains in said desired orientation (see Column 4, line 30-49).
Regarding claim 14, 44 & 94, Machery discloses (see Figure 7) wherein a total length of said at least one cut is less than a length of said crease line (see Column 3, line 04-14).  
Regarding claim 17 & 47, Machery discloses (see Figure 7) wherein said least one cut comprises one of: a single cut disposed within said crease line such that two uncut margins flank the cut in the crease line; two cuts (18; 20) disposed at edges of said crease line (22) and have a non-cut area therebetween; or a plurality of cuts regularly spaced within said crease line (see Column 3, line 14-20). 
Regarding claim 23 & 53, Weishaw discloses (see Figure 3) wherein a folding force of said fold line (108) is in the range of 30%-65% of a folding force of said crease line (107) prior to cutting thereof (see Figure 4). 
Regarding claim 37, Weishaw discloses (see Figure 3) wherein said impressing a crease line (107) occurs prior to said making at least one cut, and wherein said making at least one cut (108) includes making said at least one cut (108) along said crease line (see Column 4, line 30-49). 
Regarding claim 38, Machery discloses (see Figure 4) wherein said making said at least one cut (18; 20) occurs prior to said impressing a crease line (22), and wherein said impressing a crease line (22) includes impressing said crease line (22) along said at least one cut (see Column 3, line 14-33). 

Applicant’s arguments with respect to claims 1, 7, 11, 14, 17, 22-23, 36-38, 44, 47, 52-53, 68, 70, 73, and 92-94 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                         

/ROBERT F LONG/Primary Examiner, Art Unit 3731